  Case 17-37064         Doc 42     Filed 02/20/19 Entered 02/20/19 09:10:59              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37064
         BRIANA A WALKER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/14/2017.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37064       Doc 42        Filed 02/20/19 Entered 02/20/19 09:10:59                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $4,370.44
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,370.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,200.48
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $194.57
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,395.05

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A & O RECOVERIES                 Unsecured         244.00           NA              NA            0.00       0.00
ACL LABORATORIES                 Unsecured          30.00           NA              NA            0.00       0.00
ADT SECURITY SERCICES            Unsecured         856.50           NA              NA            0.00       0.00
ADVOCATE HEALTHCARE              Unsecured      1,055.19            NA              NA            0.00       0.00
ADVOCATE MEDICAL CENTER          Unsecured         309.60           NA              NA            0.00       0.00
ALLY FINANCIAL                   Secured       10,425.00     11,725.00        12,225.00        707.44     267.95
ALLY FINANCIAL                   Unsecured     12,450.00     12,261.79        12,261.79           0.00       0.00
AMBER RESORT SUNRISE RIDGE       Unsecured           0.00           NA              NA            0.00       0.00
BLACKWELL RECOVERY               Unsecured      1,434.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      2,704.00       2,760.07        2,760.07           0.00       0.00
CITIBANK                         Unsecured         450.00           NA              NA            0.00       0.00
CITY OF BURBANK                  Unsecured         250.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,900.00       1,875.12        1,875.12           0.00       0.00
CONTRACT SOLUTIONS GROUP         Unsecured         943.61           NA              NA            0.00       0.00
CREDITBOX.COM                    Unsecured         900.00        250.87          250.87           0.00       0.00
DIRECTV LLC                      Unsecured         185.21        185.21          185.21           0.00       0.00
EASTERN ILLINOIS UNIVERSITY      Unsecured         300.00           NA              NA            0.00       0.00
ELDORADO RESORT CORP             Secured             0.00           NA              NA            0.00       0.00
EOS CCA                          Unsecured         856.00           NA              NA            0.00       0.00
INTEGRATED IMAGING CONSULTAN     Unsecured          30.42           NA              NA            0.00       0.00
MAGE & PRICE                     Unsecured         850.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         458.00        528.16          528.16           0.00       0.00
MIDWEST DIAGNOSTIC PATHOLOGY     Unsecured          39.99           NA              NA            0.00       0.00
MONARCH RECOVERY MANANGEM        Unsecured         288.57           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         451.00        487.01          487.01           0.00       0.00
US BANK NA                       Unsecured         268.57           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured     51,894.00     52,380.73        52,380.73           0.00       0.00
VILLAGE OF DOLTON                Unsecured         200.00        270.00          270.00           0.00       0.00
VILLAGE OF MATTESON              Unsecured         200.00           NA              NA            0.00       0.00
VILLAGE OF RIVERDALE             Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37064         Doc 42      Filed 02/20/19 Entered 02/20/19 09:10:59                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,225.00            $707.44           $267.95
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,225.00            $707.44           $267.95

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $70,998.96                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,395.05
         Disbursements to Creditors                               $975.39

TOTAL DISBURSEMENTS :                                                                        $4,370.44


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
